DocuSign Envelope 1D: 5A436CA3-2567-48F4-A0BA-EF1 FAB4B8687 P
Case 1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 1 of 1¢

  

SETTLEMENT AGREEMENT FUL

FINAL RELEASE OF CLAIMS

This Settlement Agreement and Full and Final Release of Claims (the "Agteement") is made and
entered into this _ day of June, 2019, by and between Justin Van Pelt (“Van Pelt”), Richard Keller
(“Keller”), Johnathan Taylor (“J. Taylor’), and Katherine Taylor (“K. Taylor) (collectively, the
Plaintiffs”) on the one side, and Giuseppe’s, Inc. (“Giuseppe’s”) , Mark E. Witt (M. Witt”) and Laura
A. Witt (“L. Witt”) (collectively, the “Defendants”), on the other side. Plaintiffs and Defendants are
collectively referred to as the "Parties." .

WHEREAS, Plaintiffs allege that they alt worked as employees at Giuseppe’s and Plaintiffs
contended that they were owed unpaid minimum and overfime wages; .

| WHEREAS, Plaintiffs have pending against Defendants an action in the United States District
Court for the District of Maryland; styled Justin Van Pelt, et al. v. Giuseppe's, Inc, et al, Case No.
BPG-19-711 (the “Lawsuit”, alleging unpaid minimum wages and overtime wages. under the Fair Labor
Standards Act (FLSA), along with state supplemental claims; cl
WHEREAS, Defendants deny Plaintiffs’ allegation, deay any wrongdoing, and maintain that

Plaintiffs have been paid all wages due, and have denied any and all allegations of wrongdoing asserted |
by Plaintiffs; : eC
_ WHEREAS, without admission of liability, the Parties collectively désire to settle, fully and
finally, all differences between them arising from or in any way connected’ with the Parties’ working
relationship with each-other;. |

. NOW, THEREFORE, in consideration of tlie mutual covenants and promises contained in this
Agreement and other good and. valuable consideration, and to avoid unnecessary and/or expensive
litigation, it is hereby agreed by and between the Parties as:follows:

1. CONSIDERATION. In consideration of Plaintiffs’ decision to enter into-and execute this
Agreement, Defendants shall agree to pay Plaintiffs, collectively ard through their counsel, the total sum of
Twenty Thousand Seventy-Three U.S. Dollars and 11/100 Cents ($20,073.11), to settle all claims involving
Plaintiffs’ Lawsuit, including but not limited to, claims for anpaid minimum. wages and overtime wages,

statutory/liquidated damages, and attorneys’ fees and costs.

2. PAYMENTS, Defendants agree to pay the above settlement amount subject to the
following terms and payable as ‘follows:
Within five (5) days of approval of this Agreement by the U.S. District Court,
Defendants shall pay the total gross sum of Ten Thousand Seventy-Three U.S, Dollars

and 11/100 Cents ($10,073.11) divided atnongst the Plaintiffs as follows:
. , Van Pelt: One Thousazd Bight Hundred Eighty-eight U.S. Dollars and 50/100

a.

a

i

Cents Exact ($1,888.50).
ii, Keller: Five Thousand Six Hundred Sixty-Four U.S. Dollars and 96/100 Cents
Exact ($5,664.96).
iii, J. Taylor:. Four Hundred Sixty-Nine U.S. Dollars and 83/100 Cents Exact
($469.83).
1

Settlement and Full and Pinal Release of Claims

 
DocuSign Envelope 1: DAS3BUAS-2b /-ABF4-AQBA-EF1FAB4B8687
Case.1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 2 of 11

iv. K. Taylor: Two Thousand Forty-Nine US. Dollars and 82/100 Cents Exact
($2,049.82), oe

b. As additional consideration for Plaintiffs’ execution of this Agreement,
Defendants agree to pay Hoffinan Employment Law, LLC, the total sum of Ten.
Thousand U.S. Dollars and 00/100 Cents ($10,000.00), in full settlement of all
attomeys’ fees, costs, and expenses arising out of this case (to include all those
fees and costs and expenses incurred by counsel). The Parties stipulate the
Plaintiffs’ fees and expenses are fair and reasonable. The payment of attorneys’
fees shall be made within five (5) days after approval of this Agreement by the
U.S. District Court. These payments of attorneys’ fees shall be made payable to
Plaintiffs’ counsel, “Hoffman Employment Law, LLC” and delivered to Hoffman

Law, LLC at 600 Jefferson Plaza, Ste. 204, Rockville, Maryland

20852.

c. Defendants ngre tht te wil end each ofthe payments for iain Van Pl

_ Keller, J: Taylor, and K. Taylor set forth in sub-paragraph 2(a) and 2(b) so that
they are received by Plaintiffs’ counsel, Hoffman Employment Law, LLC, on or
before the day in which the payment is due (unless the day is a weekend or
holiday, in which case payment must be received on the first business day
following the day in which the installment is due).

d. = Plaintiffs Van Pelt, Keller, J. Taylor, and K. Taylor will receive two separate
checks for their respective payments described in Section 2(a)(i)-(iv), which are
‘the gross amounts to be paid. For tax purposes, one-third (33.3%) of each
payment to each Plaintiff pursuant to paragraph 2(a) shall be treated as wages and
two-thirds (66.6%) of such payment shall. be treated as liquidated/statutory
damages and interest. Plaintiffs Van Pelt, Keller, J. Taylor, and K. Taylor shall
receive two separate checks pursuant to that division of the payments. The
portion treated as wages shall be paid subject to and reduced by all applicable -
employment taxes, including Federal, state and local income tax withholdings and
employee shares of the FICA tax, and shall be reported to the Internal Revenue
Service (“IRS”) and the payee under the payee’s name and social security number
on an IRS Form W-2.. The portion treated as liquidated damages and interest shall
be paid without any withholding and shall be reported to the IRS and the payee
under the payee’s name and social security number on an IRS Fortn 1099, box 3.

Attorneys’ fees and costs paid pursuant to this Settlement Agreement shall be paid
without withholding and shall only be reported to the IRS under Hoffman
Employment Law, LLC’s Federal Employer Identification Number, on an IRS
Form 1099, box 14, for the year in which it was paid.

So that the Defendants may issue an IRS Forms W-2 and 1099 for 2019 reflecting
all payments made under this Settlement Agreement, at the time that each
Plaintiff executes this Settlement Agreement, both Hoffman Employment Law,
LLC and each of the Plaintiffs shall provide Defendants’ counsel, Roy Lyford-

2

 

Settlement and Full and Final Release of Claims

 
VOCISIGTT ENVOYS Hd: OAS OLMo- fons ASP AYO AEP PASE BiG /

Case 1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 3 of 11

Pike, Esq., an executed IRS Form W-4 and IRS Form W-9 which shall accurately
provide their taxpayer identification numbers.

3. TAX RESPONSIBILITY, Plaintiffs agree that they shall be solely and entirely
responsible for the payment and discharge of all federal, state and local income taxes, if any, which may
at any time be found to be due upon or as a result of the payments described herein (though Giuseppe’s
shall withhold and remit employer obligations for FICA, Medicare, FUTA, SUTA or similar obligations
on an employer for the ‘W-2 wage payment as described in Paragraph (1 & 2)) and agree to indemnify,
secure, and hold Giuseppe’s harmless against any claim or liability for any non-employer tax obligations
and any related penalties, fees, and/or interest, in the event any such taxes, penalties and/or interest be
assessed by the IRS and/or any other state or local taxing authority. Included among Plaintiffs’
indemnification obligations is any challenge or adverse ruling respecting the settlement payment under
this Agreement as being allocated exclusively to alleged sexual harassment or abuse pursuant to Section
13307 of the Tax Cuts-and Jobs Act of 2017. Plaintiffs also agree to cooperate with Giuseppe’s in the
event of a tax audit involving the payrents under this Agreement. If any governmental or taxing
authority disagrees with how the payrient is allocated, said allocation shall not void any other provision
of this Agreement or the general release of claims. Giuseppe’s shall timely provide Plaintiffs an IRS
Form W-2 and IRS Form 1099 representing payments made to each Plaintiff and proof of same shali be
provided to Plaintiffs’ counsel upon reasonable notice. : .

4. ADMISSION: Plaintiffs agree that Defendants have paid all sums eamed by and owed
to them, including, but not limited to, all salary, tips, bonuses, wages (*including minimum wages*),
overtime, business expenses, allowances, vacation pay, holiday pay, sick pay and other benefits and
perquisites as a result of their alleged employment with Defendants, and further acknowledge that the
payments under Section 2 are in full payment of anything of value to which they would be entitled under
any policy, plan or procedure of Defendants. Plaintiffs also expressly waive any right or claim that they
may have or may assert to employment or reinstatement to employment, or to paymient for salary, back
pay, front pay, interest, bonuses, damages, accrued vacation, accrued sick leave, accrued. personal days,
medical; dental, optical or hospitalization benefits, pension plan contributions, thrift savings plan
contributions or benefits, education ‘benefits, life insurance benefits, overtime, compensatory time,
outplacement, severance pay, attomneys’ fees, disbursements and/or costs. .

8 PROVAL BY COURT, Upon full execution of
this Agreement, Plaintiffs’ counsel shall file:with the Court a Joint Motion to Approve the Settlement
Agreement (the “Motion”). The Motion shall attach a copy of this Agreement and shall request that the ‘Court
approve this Agreement and dismiss this case with prejudice. The Parties agree that this Agréement is
contingent upon the U.S. District Court for the District of Maryland’s approval of all the material terms
of the Agreement and the granting of the Motion, and should the U.S. District Court for the District of
Maryland not approve all the material terms of this Agresment, the Agreement will be nuil and void and
no legal effect. No party shall have the right to appeal any decision, order, or judgment entered in this
Lawsuit. The patties agree that they will cooperate fully and take any steps necessary in séeking the
necessaty Court's approval of this Agreement. In the event that the Court does not approve this
Agreement or approves it subject to conditions or modifications which are not acceptable to both parties,
the Parties shall attempt to negotiate in:good faith in order to modify the Agreement in a form
acceptable to both the parties and the Court.

  
  
 

  
  
 

 
 

Settlement and Full and Final Release of Claims

 
LICCUDIGN TAvelUps 1, GAO ZOO Or SAU E PADS OUOL - .
Filed 07/08/19 Page 4 of 11

Case 1:19-cv-00711-BPG Document 22-2

6. FULL_AND FINAL RELEASE, Except for Defendants’ obligations under this
Agreement, in consideration for the payments being provided to Plaintiffs and Plaintiffs’ counsel by
Defendants, Plaintiffs, for themselves, and for their respective attorneys, heirs, executors,
administrators, successors and assigns, fully, finally and forever waive, release and discharge the
Defendants, including, as applicable, all Defendants’ heirs, executors, administrators, parent, subsidiary
and/ot any alleged affiliated companies or companies alleged to form a single enterprise or joint
employer, as well as their successors, assigns, officers, owners, directors, supervisors, members
(including but not limited to M. Witt and L. Witt), agents, representatives, attomeys, insurers, and
employees (all of whom are referred to throughout this Agreement as “the Releasees”), of and from all
claims, demands, actions, causes of action, suits, damages, losses, and expenses, of any and every nature
whatsoever, known or unknown, as a result of actions or omissions occurring from the beginning of time
through the effective date of this Agreement. Without limiting the generality of the foregoing,
specifically included in this waiver and release are, among other things, any and all claims of alleged
failures to pay wages (including the minimum wage) and failures to pay overtime brought under: the

Fair Lebor Standards Act; the Maryland Wage and Hour Law; and the Maryland Wage Payment
_ Collection Law, or any other federal, state or local laws or regulations prohibiting the non-payment of
wages and overtime, the existence of which is specifically denied by the Defendants, This Agreement
does not bar either party from bringing an action to enforce the terms of this Agreement in the event of a
breach and/or default. oe ,

a. This Release further includes any and all claims for damages, penalties, attorneys’

fees or costs relating to or in any way connected with the matters referred to

herein, whether or not now known or suspected to exist, and whether or not

specifically or particularly described or referred to herein,

b. _ Plaintiffs expressly waive any right to assert hereafter that any claim has, through
ignorance, oversight or error, been omitted from the terms of this Agreement.

Plaintiffs represent that they have not heretofore assigned or transferred, or
purported to assign or transfer, to any person or entity, any claim, whether known
or unknown, or any portion thereof or interest therein, which he had, has or may
have against Releasees,

d. Plaintiffs acknowledge that while they are waiving a broad range of claims, they
have not asserted and do not assert any claims of sexual harassment or abuse:
consequently, no portion of the settlement agreement referenced herein relates to

such conduct. .

7. GH TO 5 onal LICOME OR PARTICIPATE I

GOVERNMENT INVESTIGATION: Nothing contained anywhere in this Agreement, and no
obligation set forth anywhere in this Agreement, including, but not limited to, the Full and Fiat! Release
obligation (fj 6), is intended to, or will, preclude Plaintiffs from filing any charge or complaint with any
government agency, including the Equal Employment Opportunity Commission or National Labor
Relations Board, or participating in, or cooperating with, any lawful government investigation, .or
Defendants from defending against same. The initiation of a charge or complaint with a government
agency, and/or the participation in, or cooperation with, or defense of, a government investigation shall

       

    

   
      

4
Settlement and Full and Final Release of Claims

 
DocuSign Envelope 1D) bAQSGCA3-2d6748F4-AGSA-EF TPABSB SOEs
Case 1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 5 of 11

not be considered a breach of any obligation otherwise set forth in this Agreement. However, by signi

this agreement, Plaintiffs agree and acknowledge that they are waiving and releasing any right to receive
further or additional monetary relief or individualized equitable relief. The consideration provided in
this Agreement, as set forth above, shall constitute the full extent of any individual relief to which
Plaintiffs are entitled regarding anything occurring on or before the date on which they sign this
Agreement, including anything regarding their alleged employment with the Defendants and/or the

termination of that relationship.
8. G Plaintiffs represent and warrant that Plaintiffs have not filed, nor

NO OTHER CLAIMS,
assigned to others the right to file, nor are there currently pending, any complaints or lawsuits against the
Defendants (or any Releasee) with any court or any administrative body other than the Lawsuit, and except as
stated in Section 7 above, Plaintiffs hereby promise that Plaintiffs will not file, or assign to others the right to
file, or make any further claims against the Defendants and/or any of the Releasees, on behalf of themselves
or others, at any time for actions taken up to and including the date Plaintiffs execute this Agreement.
Plaintifis waive all collective and/or class allegations, and if filed, agree to dismiss same with prejudice, and
neither Plaintiffs, nor any of their attomeys, shall amend this Lawsuit or otherwise file additional
. pleadings, motions or papérs, other ‘than those pleadings, motions and/or papers necessary to seek
approval of this Agreement or exigage in enforcement proceedings.

¥

 

9. NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreeinent
shall not be construed as an admission by the Defendants of any liability or acts of wrongdoing, nor shall it
be considered to be evidence of such liability or wrongdoing. Defendants de not admit, and specifically
deny, any liability to Plaintiffs and any wrongdoing or violation of any law, statute, regulation,
agreement or policy, and Defendants are entering into this Agreement and providing the paymenits and
benefits set forth herein solely for the purpose of avoiding the burdens and expenses of further litigation.
The Parties acknowledge and agree that no judgment has been entered as to any findings of liability or
wrongdoing of any kind have been made by any court of law or administrative agency, |

10. NO EE EMPLOYMENT/RE-EMPLOYMENT: Plaintiffs agree and recognize
that their employment with Giuseppe’s remains terminated and ‘that Giuseppe’s does not have any
contractual or other obligation to rehife, reemploy, or hire or employ them in the future, and Plaintiffs
agree not to seek reemployment or employment with Giuseppe's. In response to any reference inquiries
from prospective employers of Plaintiffs, the Defendants agree to only provide to prospective employers a
neutral reference (4.¢., the dates of employment and the position held).

ll. GOVERNING LAW. This Agreement is to be interpreted, enforced, and

_ governed by and under the laws of Maryiand, without giving effect to the conflict of laws rules and
principles thereof. The Parties agree that this Agreement is made within Allegany County, Maryland,
and the venue shall be within Allegany County, Maryland for purposes of resolving any and all disputes
under this Agreement, other than the failure of Defendants to make payments under paragraph 2, which
may be enforced in the United States District Court for the District of Maryland subject to the -
continuing jurisdiction of the United States District Court for the District of Maryland, as provided in

paragraph 16, below.

  

    

     

Settlement and Full and Final Release of Claims

 
DocuSign Envelope iD: SAAI6CA3-2507-4BF4-AgBA-EF TF ASSB8687
Case 1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 6 of 11

12. TIRE Ai This Agreement sets forth the entire agreement
between the Parties pertaining to the subject matter hereof. Any prior agreements between or directly
involving the Parties to the Agreement are superseded by the terms of this Agreement and thus are
rendered null and void. = .

13. NO OTHER PROMISES. Plaintiffs affirm that the only consideration for Plaintiffs
signing this Agreement is that set forth in Paragraphs 1 and 2 and that no other promise or agreement of
any kind has been made to or with Plaintiffs by any person or entity to persuade or cause Plaintiffs to
execute this document, and that Plaintiffs fully understand the meaning and intent of this Agreement,
including but not limited to, its final and binding effect.
| 14 RAIGHT TO REPRESENTATION. Plaintiffs, in receiving a copy of this Apreement,
acknowledge that they have been advised in writing to seek the advice of their attomey before signing
this Agreement, they have had adequate opportunity to so consult and have so consulted.

  

AZAL NALIN I Ral VEG!

"upon Court approval of this Agreement (a) that this ‘is ‘a legally binding release contirigent upon Court”
approval of this Agreement; (b) that -by signing this Agreement, Plaintiffs are hereafter barred from
instituting claims against any of the Releasees in the manner and to the extent set forth in Paragraph 5 and
Paragraph 6 above; and (c) that this Agreement is final and binding. This Agreement shall be binding
upon and inure to the benefit of Defendants, Releasees, and Plaintiffs, and their respective heirs,
attorneys, administrators, representatives, executors, successors and assigns.

16. TTINUING JURISDICTION. The Parties agree, and the Court by its approval of
this Agreement agrees, that the Court ‘shall have continuing jurisdiction te enforce the terms of this
Agreement, resolve any disputes arising out of the Agreement, and supervise all payments by the
Defendants of all consideration to the Plaintiffs and Plaintiffs’ counsel. Within fifteen (15) days after

' the last payment made to Plaintiffs and Plaintiffs’ counsel by Defendants, the Parties agree to file a
Notice of Stipulated: Dismissal with the Court, dismissing this Lawsuit against the Defendants with
prejudice. The Parties further agree to execute and/or have executed by their respective counsel, any
such additional documents as may be reasonably necessary to effectuate the dismissal with prejudice of
this Lawsuit against the Defendants. oe

17. CONSTRUCTION. This Agreement shall not be construed against the party preparing
it but shall be construed’ as if all Parties jointly prepared this Agreement and any a otiny and
ambiguity shall not be interpreted against any one party.

18. HEADINGS. The headings or titles of the paragraphs contained herein are for guidance
purposes only and have no force or effect, nor do they in any way alter the terms or meaning of this

Agreement.

- 19% I RY. Plaintiffs further represent and
acknowiedge that none of the Releasees have made any representations, statements, promises,
inducements, threats or suggestions to influence them to sign this Agreement, except those promises and
other statements which are expressly set forth herein. This Agreement has been prepared in English and
its English interpretation shall only apply to the Agreement and shall be binding upon the parties.

6

 
  

Settlement and Fuil and Final Release of Claims

MENT. Plaintiffs understand and acknowledge that

 
VeCUnIgn nIVEIUpE I: ONSoGUNo- cud -sorensoMEr rrmceRovor

Case 1:19-cv-00711-BPG Document 22-2, Filed 07/08/19 Page 7 of 11

Plaintiffs represent and warrant that they have fully discussed this Agreement with their attorneys, have
consulted. with a translator of their choosing, if a Plaintiff deems translation to he necessary and/or
desirable, and that all terms are understood and that the execution of this Agreement is completely

voluntary.

    

LERONIC SIGNATURES/CO REG E SAIS A
that this Agreement may be executed in counterparts, each of which shall be deemed an original, but
such counterparts shall together constitute one and the same agreement. The signature and execution of
this Agreement by any of the parties may be evidenced by facsimile, photocopy, or electronic
transmission (including such electronic signing software such as “Docusign” ®”) and such signature and
execution shall be deemed to constitute the original signature of the party. Signatures may be made and

delivered electronically to the fullest extent permitted under the Maryland Uniform Electronic

Transactions Act, Md. Ann. Commercial Law § 21-101, et seq.

PLEASE READ THIS DOCUMENT CAREFULLY. THIS AGREEMENT INCLUDES A |
'. . RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. . oo

{SIGNATURES TO FOLLOW ON THE NEXT PAGE}

Settlement and Full and Final Release of Claims

. Defendants and Plaintiffs agree

 
DocuSign Envelope (0: 371C7083-8914-4080-8742-602CF7542204
Case 1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 8 of 11

 

 

 

 

 

 

 

 

 

 

TAS 2019

 

 

Date: ayss2019 penis
a
Date:
Richard Keller
Date:
Johnathan Taylor
Date:
Date: By: GLEE

 

pate Taly /, 2019

 

 

 

 

 

‘Settlement and Full and Final Release of Claims

 
DocuSign Envelope iL: Any orazo-ua4-4/Ur-bito-B 34 BOR TBAL)

Case 1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 9 of 11

 

 

 

 

Date: 7/5/2019

 

 

 

 

Johnathan Taylor

 

 

 

mw A 8 2019

 

 

 

Date: Tady /, 20/7

 

 

 

 

 

Settlement and Full and Final Release of Claims

 
LOCUSIGN nn Vepe IU. IUAO.OL-OM Fonds Oo OM IER LUPE

Case 1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 10 of 11

 

 

 

 

 

 
        
   

 

 
 

 

Date:
Justin Van Pelt
Date:
Richard Keller
Date: 7/5/2019 -
Johnathan Taylor
Date:

 

 

 

me A/S 2009

 

 

Dates Tady /; 201F

 

 

 

 

 

 

Settlement and Full and Fine! Release of Claims

 
Docusign ENVaope ILK SAS0WAS-400/ Hr -- AUB AEE TPABSDSGY

Case 1:19-cv-00711-BPG Document 22-2 Filed 07/08/19 Page 11 of 11

 

 

 

 

 

Date:
Justin Van Pelt
Date:
Richard Keller
Date:

 

 

Date: 7/5/2019 -

 

 

 

 

me DAL 2019

 

Date: Tuly 1, 2019

 

 

 

 

 

 

Settlement and Full and Final Release of Claims

 
